DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
           This application claims the priority of U.S. Provisional Patent Application, Serial Nos. 62/140,209 filed on March 30, 2015, 62/146,092 filed on April 10, 2015 and 62/154,542 filed April 29, 2015, 62/195,589 filed on July 22, 2015, 62/197,936 filed on July 28, 2015, 62/199,659 filed on July 31, 2015, 62/202,669 filed on August 07, 2015, 62/206,506 filed on August 18, 2015, 62/216,633 filed on September 10, 2015,  62/234,740 filed on September 30, 2015, 62/238,738 filed on October 08, 2015, 62,289,597 filed on February 01, 2016 and 62,291,284 filed on February 04, 2016.
             Re claims 1 – 20, no support is found for the limitation of “wherein the configuration information for the CSI reporting includes a codebook selection parameter…, wherein the codebook selection parameter corresponds to a type of codebook selected from precoded and non-precoded…, wherein the codebook parameters include:…(ii) oversampling factors for the first dimension and the second dimension…, wherein the transceiver is further configured to transmit the CSI report to the BS, 2DOCKET No. 2015.03.015.SR1 (SAMS10-01347) PATENTwherein, when the codebook selection parameter has a first value, the codebook used for the CSI reporting is a first codebook derived from the codebook parameters and codebook selection parameter has a second value, the codebook used for the CSI reporting is a second codebook different than the first codebook and the CSI report is generated using the second codebook” in U.S. Provisional Patent Applications 62/140,209, 62/146,092,…, 62,289,597. U.S. Provisional Patent Application, Serial No. 62,291,284 filed on February 04, 2016 provides support for the above limitations. 
            Therefore, the earliest effective filing date for the instant claims 1 – 20 is the filing date of the provisional application, 62,291,284 filed on February 04, 2016. 

Allowable Subject Matter

            Claims 1 – 20 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 8, and 14, the prior art of record, specifically Nam et al (US 2013/0308715) teaches of a user equipment (UE) (Fig.2A), comprising: a transceiver (#210, Fig.2A) configured to: receive, from a base station (BS) (Figures 1 and 2B), configuration information for a channel state information (CSI) reporting (CSI reporting configurations, Paragraphs 0053 and 0060), wherein the configuration information for the CSI reporting includes a codebook selection parameter (CSI group ID, Paragraphs 0094 – 0102) and codebook parameters (Paragraph 0084), wherein the codebook parameters include: (i) numbers of ports for a first dimension and a second dimension CSI = A, Paragraphs 0094 – 0102), and wherein, when the codebook selection parameter has a second value, the codebook used for the CSI reporting is a second codebook different than the first codebook and the CSI report is generated using the second codebook (when CSI group ID IDCSI = B, Paragraphs 0094 – 0102). Nam further teaches of oversampling factors (Noversample, Paragraph 0242 and Paragraphs 0168 – 0181). 



           However, none of the cited prior art alone or in combination provides the motivation to teach: “wherein the codebook selection parameter corresponds to a type of codebook selected from a beamformed type and a non-precoded type, and wherein the codebook parameters include indicate: (ii) oversampling factors for the first dimension and the second dimension; and receive, from the BS, a CSI reference signal (CSI-RS) via a configured number of CSI-RS ports; wherein, when the codebook selection parameter has a first value, the codebook used for the CSI reporting is a first codebook derived from the codebook parameters and the CSI report is generated using the first codebook, and wherein, when the codebook selection parameter has a second value, the codebook used for the CSI reporting is a second codebook different than the first codebook and the CSI report is generated using the second codebook.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633